UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-09601 K-V PHARMACEUTICAL COMPANY (Exact name of registrant as specified in its charter) 16640 Chesterfield Grove Rd., Suite 200 Chesterfield, MO 63005 (314) 645-6600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Class A Common Stock, par value $0.01 per share1 Class B Common Stock, par value $0.01 per share1 7% Cumulative Convertible Preferred Stock, par value $0.01 per share1 12% Senior Secured Notes due 20151 2.5% Contingent Convertible Subordinated Notes due 20331 (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☐ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☐ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☒ Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934 K-V Pharmaceutical Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. By: /s/ Gregory J. Divis Gregory J. Divis President and Chief Executive Officer Date: April 9, 2014 1 As more fully described in the Current Report on Form 8-K filed by K-V Pharmaceutical Company on September 23, 2013, these securities were cancelled in accordance with the Sixth Amended Joint Chapter 11 Plan of Reorganization of K-V Pharmaceutical Company and certain of its wholly-owned domestic subsidiaries (the “Plan”), effective September 16, 2013. In accordance with the Plan, the reorganized K-V Pharmaceutical Company issued certain shares of a new class of common stock, par value $0.01 per share to a limited number of institutional investors in a private placement exempt from the registration requirements of the Securities Act of 1933, as amended.
